OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

          OFFICIAL BUSINESS-MB**-,-.™—
                        ESS            4^"*%*
          STATE ©F TEXAS^I
           PENALTY FOR A°>£                     /.
                                                                                                   PITNCV BOWES

                                                                                                                  5
                       » / »f yBRgagagjB 02 im
 12/1/2014 PRIVATE USE f°! ^^^^ffi^l 00042 79596 DEC04It                                                              ./

JWANNING, DONALD PA^RlcWwfBi^^^MT^0^^ WR°74 15
°h  ^Ll!^*!*!?^?!?"for^
and presented to the Court. %^f^beas Corpus has been rece'
                                                                                         Abel Acosta, Clerk

                            DONALD PATRICK MANNING
                          - PACK UNIT - TDC #538907
                           2400 WALLACE PACK
                           NAVASOTA, TX 77869--                                                    u TF




JAWBS3B    'sea           |t.|.w11nit 1.1if11...(If ft i*> Hi tIII I•"im•-»i"111 •si*•JI ** I-11